            Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 1 of 26




                       IN THE UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF COLUMBIA
________________________________________________
                                                 )
AMERICANS FOR PROSPERITY FOUNDATION              )
1310 North Courthouse Road, Suite 700            )
Arlington, VA 22201,                             )
                                                 )
              Plaintiff,                         )
                                                 )
       v.                                        )    Civil Action No. 21-1954
                                                 )
U.S. DEPARTMENT OF VETERANS AFFAIRS              )
810 Vermont Avenue, N.W.                         )
Washington, D.C. 20420,                          )
                                                 )
              Defendant.                         )
________________________________________________)

                                         COMPLAINT

       1.      Plaintiff Americans for Prosperity Foundation (“AFPF”) brings this action under

the Freedom of Information Act (“FOIA”), 5 U.S.C. § 552, seeking access to agency records

maintained by the United States Department of Veterans Affairs (“VA”), by and through its

various components and offices.

       2.      The FOIA requests at issue—none of which has received a timely final

determination—seek records concerning how the VA is implementing the VA MISSION Act of

2018 and the Veterans Community Care Program (“VCCP”). AFPF seeks to understand how

changes introduced by the VCCP’s access standards for community care are reflected in current

appointment and wait-time data at various VA medical centers around the country. It also seeks

internal guidance documents or other directives that may have been issued by either top VA

officials or the White House, and which pertain to interpretation of the agency’s VCCP regulations.

       3.      The requested records have significant value that serves the public interest. The

VA has faced repeated scandal in recent years over its mismanagement of patient scheduling
            Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 2 of 26




systems and wait-time data. As detailed below, publicly available records suggest yet another

scandal is brewing, with the VA covering up wait-time data and doing little else to avoid the

problem.    Indeed, the agency may be actively avoiding its obligations for transparent

administration of the MISSION Act. Delayed care has tragic effects on the health of veterans.

Finally, the VA has politicized its FOIA processes to delay inevitable disclosure of the requested

records that will shine light on this suspected malfeasance.

                                JURISDICTION AND VENUE

       4.      Jurisdiction is asserted pursuant to 28 U.S.C. § 1331 and 5 U.S.C. § 552(a)(4)(B).

       5.      Venue is proper pursuant to 28 U.S.C. § 1391(e) and 5 U.S.C. § 552(a)(4)(B).

                                            PARTIES

       6.      Plaintiff AFPF is a 501(c)(3) nonprofit organization committed to educating and

training Americans to be courageous advocates for the ideas, principles, and policies of a free and

open society. Among other things, AFPF, through its grassroots education project, Concerned

Veterans for America Foundation, educates and empowers veterans to lead healthy and prosperous

lives, including educating on the privileges and benefits afforded to veterans under the law. As

part of its mission, AFPF files and litigates FOIA requests to investigate and learn about the

functions of government.

       7.      Defendant VA is an agency within the meaning of 5 U.S.C. § 552(f)(1). The VA,

by and through its various components and offices, has possession, custody, and control of agency

records to which AFPF seeks access and that are the subject of this Complaint.




                                                 2
            Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 3 of 26




                                             FACTS

  I.   The VA’s Troubling History of Obfuscating Wait-Time Data

       8.      The VA has been plagued for years by scandals surrounding its misreporting of

“wait times” at VA medical facilities. In 2014, for example, media sources revealed that the VA

health care system in Phoenix, Arizona kept “secret wait lists” to obscure non-compliance with

the agency’s fourteen-day target wait time. See Scott Bronstein & Drew Griffin, A fatal wait:

Veterans languish and die on a VA hospital’s secret list, CNN, Apr. 23, 2014,

https://cnn.it/3u5XDhg; see also The Ariz. Republic, Timeline: The story behind the VA scandal,

USA Today, May 21, 2014, https://bit.ly/3hLvRUD.            Several years later, a Government

Accountability Office (“GAO”) report revealed the VA still had a long way to go in improving the

reliability of its appointment and data reporting and avoiding endangerment of veterans’ lives and

well-being. See Nikki Wentling, Five years after Phoenix scandal, VA still doesn’t keep reliable

wait-time data, Stars & Stripes, July 24, 2019, https://bit.ly/2SeloGp; see generally Gov’t

Accountability Office, VETERANS HEALTH CARE: Opportunities Remain to Improve

Appointment Scheduling within VA and through Community Care, Report No. GAO-19-687T

(July 2019), available at https://bit.ly/3qagpDz.

       9.      Congress eventually addressed these issues with passage of the VA MISSION Act

of 2018, Pub. L. No. 115-182, 132 Stat. 1393. The MISSION Act established the VCCP, which

requires the VA to timely schedule medical appointments and refer America’s veterans to private

care whenever the VA cannot provide prompt service. See generally Then and Now: What’s

Changed Since the VA MISSION Act Was Signed Into Law?, Concerned Veterans for Am., June

9, 2021, https://bit.ly/3ih68C9 (“The VA MISSION Act has been instrumental in ensuring veterans

receive quality, timely medical care and in creating a more dynamic [VA]. Before the VA

MISSION Act, too many veterans were struck in an overly bureaucratic health care system that


                                                    3
             Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 4 of 26




was focused primarily on the needs of the VA rather than the needs of the veterans it served. Few

veterans were able to access care outside the VA. They were stuck waiting weeks or months for

appointments, even after measures to ease restrictions.”).

       10.     In June 2019, the VA implemented “designated access standards” to establish

eligibility for the VCCP. See 84 Fed. Reg. 26278 (June 5, 2019) (to be codified at 38 C.F.R. pt.

17). Under those standards, patient referral is contingent upon the VA scheduling an appointment

within twenty days for primary, mental health, or non-institutional extended care, or twenty-eight

days for specialty care. See 38 C.F.R. § 17.4040. Importantly, wait times must be calculated from

the “date of request” for an appointment. See id.

       11.     One commentator has suggested that the VA is on the verge of “another wait-time

scandal.” Darin Selnick, A new VA wait-time scandal is brewing and we have no way to know how

big it is, USA Today, Mar. 5, 2021, https://bit.ly/344uk3U. According to Mr. Selnick, the VA is

ignoring its own access standards and employing older metrics created for the Veterans Choice

Program. See id. Other sources confirm that the VA has been less-than-transparent about its wait-

time metrics. See, e.g., Nicole Ogrysko, Without clear standards, veterans are in the dark on

community care wait times, Fed. News Network, Oct. 1, 2020, https://bit.ly/3v7Ydwj.

       12.     The VA’s lack of transparency—and potentially purposeful manipulation of wait-

time data—is all the worse given the agency’s apparent decision to suspend or limit community

care referral during the COVID-19 pandemic. Moreover, the agency’s intentional cancellation and

rescheduling of medical appointments—approximately 20 million by some counts—during the

pandemic has inexcusably placed veterans’ lives in jeopardy. See By the Numbers: The Impact of

Canceled Appointments at the VA, Concerned Veterans for Am., Mar. 31, 2021,

https://bit.ly/3va844D (“Millions of untracked canceled appointments, poor coordination for




                                                4
               Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 5 of 26




community care appointments, and irrelevant data are creating the perfect storm for another wait-

time scandal.”); see also Darin Selnick, Veterans shouldn’t have to wait for quality care, The Hill,

Apr. 7, 2021, https://bit.ly/3ypkZBH; see generally Dep’t of Veterans Affairs Office of Inspector

Gen., Review of Veterans Health Administration’s Emergency Department and Urgent Care

Center    Operations      during   the   COVID-19     Pandemic     (Dec.   2020),    available    at

https://bit.ly/2QF1sfI.

         13.    Upon information and belief, the VA’s suspected malfeasance in calculating and

recording wait times according to the VCCP access standards is based, in part, upon its conflation

of “patient indicated date,” “preferred date,” or “clinically indicated date.” The VCCP regulations

require wait times to be calculated from a patient’s “date of request” for an appointment. A

“preferred date” or “patient indicated” date, on the other hand, refers to when a veteran prefers to

be seen in the absence of a clinical determination for follow-up care. And a “clinically indicated

date” refers to when a provider advises a patient when he or she should return for follow-up. The

MISSION Act and VCCP implementing regulations only allow for calculating wait times based

upon a “date of request.”

         14.    Upon information and belief, the VA’s wait-time data may be inaccurate in other

ways, too. With patient consent, the VA may schedule an appointment outside the mandated 20-

/28-day wait period but without triggering a referral to community care. It seems, however, that

veterans are not being given the chance to consent to such scheduling. Moreover, it appears that

wait-time data, when available, is being computed based on scheduled appointments, rather than

completed appointments. When the VA cancels and reschedules an appointment, this “restarts”

the official “wait time.” That practice delays referral to community care, perhaps without the

knowledge of the patient, and violates the spirit of the MISSION Act.




                                                 5
             Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 6 of 26




       15.       Publicly available agency records already substantiate some of the foregoing

allegations. A May 2021 letter from GAO to the Secretary of Veterans Affairs, for example,

strongly implies that the VA has adopted a questionable interpretation of the VCCP access

standard and “desired date field,” which calls into question the overall reliability of the agency’s

wait-time statistics and appointment-scheduling system.        See Letter from Gene L. Dodaro,

Comptroller Gen. of the U.S., to Hon. Denis McDonough, Sec’y of Veterans Affairs at 2, May 10,

2021, available at https://bit.ly/342welC; see also Walt Buteau, Veteran health care wait-time

data lacks reliability and accuracy, feds say, Tampa News Channel 8, May 26, 2021,

https://bit.ly/3xzWQqK.

       16.       Agency records released under the FOIA by the James A. Haley Veterans Hospital

in Tampa, Florida similarly suggest that the VA has improperly adopted “2 measures for wait

times”—namely, “create date” and “Patient Indicated Date”—in order to avoid what the agency’s

considers an “artificial[] inflat[ion] [of] wait times,” despite the VCCP’s clear access standards.

See Exhibit 1.

       17.       Finally, agency records proactively disclosed in the VA’s electronic FOIA Reading

Room reveal the agency has implemented a “temporary strategic pause to the MISSION Act

Standards” for the VCCP, despite the lack of any legal authorization to do so. See Exhibit 2.

Based on guidance from the White House, the VA has decided that “[r]eferral to the community

. . . will [only] continue when necessary.” Id. Again, there is no legal authorization for the agency

to “institut[e] a temporary strategic pause,” or to intentionally avoid proper scheduling and record-

keeping to obfuscate public knowledge of its avoidance of duties under the MISSION Act.




                                                 6
             Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 7 of 26




 II.   The VA’s Politicized “Substantial Interest” FOIA Review Process

       18.     For years, the VA has maintained a special, politicized FOIA review process for

those requests that implicate potentially embarrassing or politically sensitive records. This review

process, at best, leads to unjustified delay in FOIA request processing. At worst, it involves

intentionally inadequate searches, politicized document review, improper redaction, and

incomplete disclosure. See, e.g., Investigation Update: The VA continues to subject certain FOIA

requests to “sensitive review,” but the agency is keeping records about the practice secret, Cause

of Action Inst., Aug. 9, 2019, https://bit.ly/3gFfM24.

       19.     In August 2016, the VA issued a guidance memorandum that memorializes its

sensitive review—or “Substantial Interest”—FOIA process. See Exhibit 3.

       20.     Upon information and belief, the August 2016 memorandum, or some subsequent

version of the same guidance, continues to apply within the VA.

       21.     The “Substantial Interest” review process, in relevant part, requires Veterans Health

Administration (“VHA”) program or field offices to report to the VA’s departmental FOIA office

upon receipt of any FOIA request that has “or is likely to generate substantial public interest.” Id.

FOIA requests “submitted by a member of the news media or a member of Congress” categorically

qualify as “Substantial Interest” requests, regardless of whether they implicate a topic of

controversy or “substantial” public interest. Id.

       22.     FOIA requests related to the instant topics—namely, administration of the VCCP

and the misreporting of wait-time data—have been subject to the “Substantial Interest” process.

See Exhibits 4–8. VHA field components, including the C.W. Bill Young VA Medical Center in

Bay Pines, Florida, and the James A. Haley Veterans Hospital in Tampa, Florida, have delayed




                                                    7
             Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 8 of 26




their responses to FOIA requests, or their production of responsive records, until clearance was

given by the Veterans Affairs Central Office (“VACO”). See id.

       23.     The VA will continue to subject FOIA requests related to the VCCP, wait-time

data, and similar topics to “Substantial Interest” sensitive review, in contravention of the FOIA.

Indeed, it has already done so with respect to the FOIA requests at issue here.

       24.     During a telephone conversation with Plaintiff’s counsel on June 25, 2021, a VHA

FOIA officer confirmed that the FOIA requests at issue here had been flagged for “Substantial

Interest” review and their processing routed through VHA’s main FOIA office. Plaintiff’s counsel

memorialized this conversation in response to the VA’s invitation to discuss the processing of

AFPF’s FOIA requests. See Exhibit 9 (“[VHA] indicated . . . that AFPF’s FOIA requests had

been flagged as having ‘Substantial Interest,’ and that processing would be centralized/overseen

by the main VHA FOIA office.”).

III.   AFPF’s May 27, 2021 FOIA Request

       25.     By letter, dated May 27, 2021, AFPF submitted a FOIA request to VACO seeking

access to five categories of records:

       1.      Records reflecting aggregate totals and percentages for pending and
               completed appointment wait times and related data, as previously disclosed
               in summary form at the [VHA] “Patient Access Data” portal,
               https://www.va.gov/health/acess-audit.asp. The time period for this item is
               March 1, 2021 to the present. Please provide records that reflect the
               requested data on a monthly basis (e.g., total number of scheduled
               appointments for each month of the requested time period) or per reporting
               period. If month-by-month or period-by-period data is unavailable, please
               provide the requested data in the form otherwise maintained by the agency.
               If responsive records are kept in CSV or Excel format, please produce the
               records in their native format.

       2.      All records concerning the VHA’s decision to eliminate proactive
               disclosure of patient access [data] in nation-wide summary form, as
               previously available at the “Patient Access Data” portal,




                                                8
              Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 9 of 26




               https://www.va.gov/access-audit.asp. The time period for this item of the
               request is January 1, 2021 to the present.

       3.      All guidance documents, legal opinions, administrative orders, directives,
               or policy statements issued by the VA concerning any of the following
               topics:

               a.      Interpretation of the VCCP regulations and designated access
                       standards, including the agency’s method for calculating wait times
                       (e.g., discussion of the difference between “date of request,”
                       “patient preferred date,” and “clinically indicated date”);

               b.      The process by which the VA obtains patient consent to schedule an
                       appointment outside the 20-/28-period established by the VCCP
                       designated access standards;

               c.      Limiting or dissuading veterans from using community care; and

               d.      The impact of the COVID-19 pandemic on administration of the
                       VCCP.

       4.      All records reflecting communications between or amongst any of the
               following entities, offices, or components concerning any of the topics
               listed in Item Three: (a) VHA, (b) VA Office of the Secretary, (c) VA Office
               of General Counsel, (d) White House Office of Management and Budget,
               (e) White House Domestic Policy Council, or (f) Office of the White House
               Counsel.

       5.      All records concerning congressional requests or inquiries pertaining to any
               of the topics listed in Item Three. This item includes, but is not limited to,
               records originating with any Member or entity of Congress, formal agency
               responses thereto, and internal VA communications regarding the
               congressional request or inquiry. Searches should be conducted, at a
               minimum, within the VHA, VA Office of the Secretary, VA Office of
               General Counsel, and VA Office of Public and Intergovernmental Affairs.
Exhibit 10.

       26.     Except as otherwise noted in individual items of the request, AFPF identified the

relevant time period as “January 1, 2020 to the present.” Id. It defined the term “present” as “the

date on which the agency begins it search for responsive records.” Id.

       27.     AFPF defined the term “record” as “any medium of information storage in the form

and format maintained by the agency at the time of the request.” Id. It further explained that “[i]f


                                                 9
              Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 10 of 26




any portion of a ‘record’ . . . is responsive to [its] request, then the [VA] should process and disclose

the record in its entirety.” Id. Thus, “[i]f the [VA] consider[ed] a medium of information storage

to contain multiple records that it believe[d] c[ould] be segmented on the basis of the subject-

matter or scope of AFPF’s request,” it would need to process all potentially segmented records as

responsive. Id.

        28.     AFPF clarified that, “for all items of the request,” it “does not intend to seek

disclosure of Personally Identifying Information or other sensitive health information that can be

directly associated with an individual patient.” Id. Yet AFPF reserved the right “to challenge any

determination by the VA that responsive records are exempt from disclosure on grounds that they

contain such patient information.” Id.

        29.     AFPF requested a public interest fee waiver and classification as a representative

of the news media for fee purposes. Id.

        30.     By letter, dated May 28, 2021, the VA acknowledged that it had received AFPF’s

FOIA request and assigned it tracking number 21-06306-F. See Exhibit 11.

        31.     The VA indicated that AFPF’s FOIA request had been assigned to the “simple”

processing queue. See id.

        32.     The VA failed to issue any determination on AFPF’s fee-related requests.

        33.     By letter, dated June 25, 2021, the VA sent AFPF a second acknowledgment letter

that assigned AFPF’s request a different tracking number: 21-06268-F. See Exhibit 12. The VA

reassigned AFPF’s request to the “complex” processing queue. See id. The agency again failed

to issue any determination on AFPF’s fee-related requests.




                                                   10
             Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 11 of 26




       34.     To date, the VA has failed to provide any further substantive update on the

processing of AFPF’s FOIA request and it has not issued a final determination or produced any

responsive records.

       35.     The VA has flagged AFPF’s FOIA request for “Substantial Interest” sensitive

review. This is likely to lead to politicized review of any response or production of records, and

it will result in delayed processing of AFPF’s FOIA request.

IV.    AFPF’s May 28, 2021 FOIA Requests

       36.     By letters, dated May 28, 2021, AFPF submitted near-identical FOIA requests to

fourteen VA entities, all of which sought the same ten categories of records:

       1.      Records reflecting the total number of appointments scheduled.

       2.      Records reflecting the total number of appointments completed.

       3.      Records reflecting the total number of appointments cancelled:

               a.     By a VA health care provider; and

               b.     By a patient.

       4.      Records reflecting the total number and percentage of appointments for
               primary care, mental health care, or non-institutional extended care services
               scheduled:

               a.     Within 20 days of a patient’s date of request; and

               b.     Over 20 days of a patient’s date of request.

       5.      Records reflecting the total number and percentage of appointments for
               specialty care scheduled:

               a.     Within 28 days of a patient’s date of request; and

               b.     Over 28 days of a patient’s date of request.

       6.      Records reflecting the total number of patients who, in consultation with a
               VA health care provider, agreed to schedule an appointment outside the 20-
               /28-day period established by the VCCP designated access standards.



                                                11
             Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 12 of 26




       7.      Records reflecting the total number of patients who refused to schedule an
               appointment outside the 20-/28-day period established by the VCCP
               designated access standards.

       8.      All records reflecting the policies and practices for documenting whether a
               patient agrees or refuses to schedule an appointment outside the 20-/28-day
               period established by the VCCP designated access standards. This item
               would include, for example, any blank, standardized form(s) for
               memorializing such patient consent.

       9.      Records reflecting the total number and percentage of patients:

               a.      Eligible for community care under the VCCP;

               b.      Who have elected to receive community care under the VCCP; and

               c.      Who have declined to receive community care under the VCCP.

       10.     All guidance documents, legal opinions, administrative orders, directives,
               policy statements, or communications exchanged between the [VA medical
               center in receipt of AFPF’s FOIA request] and the Veterans Health
               Administration, VA Office of General Counsel, VA Office of the Secretary,
               White House Office of Management and Budget, or White House Domestic
               Policy Council concerning:

              a.       Interpretations of the VCCP regulations and designated access
                       standards, including the agency’s method for calculating wait times
                       (e.g., discussion of the difference between “date of request,”
                       “patient preferred date,” and “clinically indicated date”);

              b.       The process by which the VA obtains patient consent to schedule an
                       appointment outside the 20-/28-period established by the VCCP
                       designated access standards;

              c.       Limiting or dissuading veterans from using community care; and

              d.       The impact of the COVID-19 pandemic on administration of the
                       VCCP.
Exhibit 13 (FOIA Request to Phoenix VA Health Care System).

       37.     For all items of the request, AFPF identified the relevant time period as “January

1, 2020 to the present.” Id. It defined the term “present” as “the date on which the agency begins

its search for responsive records.” Id.



                                               12
              Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 13 of 26




        38.     AFPF explained that “to the extent an item of [its] request seeks data,” the VA

should “provide records reflecting that data on a monthly basis (e.g., total number of scheduled

appointments for each month of the requested time period).” Id. It further explained that “[i]f

month-by-month data is unavailable,” the VA should “provide the requested data in the aggregate

or in the form otherwise maintained by the agency. If responsive records are kept in a CSV or

Excel format,” the VA should “produce the records in their native format.” Id.

        39.     AFPF defined the term “appointment,” as used in its FOIA request, according to

the definition provided at 38 C.F.R. § 17.4005. Id.

        40.     AFPF defined the term “record” as “any medium of information storage in the form

and format maintained by the agency at the time of the request.” Id. It further explained that “[i]f

any portion of a ‘record’ . . . is responsive to [its] request, then the [VA] should process and disclose

the record in its entirety.” Id. Thus, “[i]f the [VA] consider[ed] a medium of information storage

to contain multiple records that it believe[d] c[ould] be segmented on the basis of the subject-

matter or scope of AFPF’s request,” it would need to process all potentially segmented records as

responsive. Id.

        41.     AFPF clarified that, “for all items of the request,” it “does not intend to seek

disclosure of Personally Identifying Information or other sensitive health information that can be

directly associated with an individual patient.” Id. Yet AFPF reserved the right “to challenge any

determination by the VA that responsive records are exempt from disclosure on grounds that they

contain such patient information. Id.

        42.     AFPF requested a public interest fee waiver and classification as a representative

of the news media for fee purposes. Id.




                                                   13
              Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 14 of 26




        43.     AFPF submitted copies of its May 28, 2021 FOIA Request to the following VA

entities:

                a. Phoenix VA Health Care System (Phoenix, AZ)

                b. Northern Arizona VA Health Care System (Prescott, AZ)

                c. Southern Arizona VA Health Care System (Tucson, AZ)

                d. C.W. Bill Young VA Medical Center (Bay Pines, FL)

                e. Miami VA Health Care System (Miami, FL)

                f. North Florida/South Georgia Veterans Health System (Gainesville, FL)

                g. Orlando VA Medical Center (Orlando, FL)

                h. James A. Haley Veterans Hospital (Tampa, FL)

                i. West Palm Beach VA Medical Center (West Palm Beach, FL)

                j. VA Montana Health Care System (Fort Harrison, MT)

                k. Beckley VA Medical Center (Beckley, WV)

                l. Hershel Williams VA Medical Center (Huntington, WV)

                m. Louis A. Johnson VA Medical Center (Clarksburg, WV)

                n. Martinsburg VA Medical Center (Martinsburg, WV)

        A.      Phoenix VA Health Care System

        44.     Although the Phoenix Health Care System received a copy of AFPF’s May 28,

2021 FOIA request, it has not acknowledged receipt of the request, provided a tracking number,

or otherwise responded to AFPF’s inquires. See Exhibit 14.

        45.     On July 14, 2021, AFPF attempted to contact a responsible official at the Phoenix

Health Care System to obtain tracking details and an update on the status of AFPF’s FOIA request,

but it was unable to do so. See Exhibit 15.




                                               14
             Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 15 of 26




       46.     The Phoenix Health Care System has not issued a final determination on or

produced any records responsive to AFPF’s FOIA request.

       47.     The VA has flagged AFPF’s FOIA request for “Substantial Interest” sensitive

review. This is likely to lead to politicized review of any response or production of records, and

it will result in delayed processing of AFPF’s FOIA request.

       B.      Northern Arizona VA Health Care System

       48.     Although the Northern Arizona VA Health Care System received a copy of AFPF’s

May 28, 2021 FOIA request, it has not formally acknowledged receipt of the request, provided a

tracking number, or otherwise responded to AFPF’s inquires. See Exhibit 16.

       49.     The Northern Arizona VA Health Care System requested clarification about the

scope of AFPF’s request, which AFPF provided by email, dated June 2, 2021. See Exhibit 17.

       50.     On July 14, 2021, AFPF attempted to contact a responsible official at the Northern

Arizona VA Health Care System to obtain tracking details and an update on the status of AFPF’s

FOIA request, but it was unable to do so. See Exhibit 18.

       51.     The Northern Arizona VA Health Care Center has not issued a final determination

on or produced any records responsive to AFPF’s FOIA request.

       52.     The VA has flagged AFPF’s FOIA request for “Substantial Interest” sensitive

review. This is likely to lead to politicized review of any response or production of records, and

it will result in delayed processing of AFPF’s FOIA request.

       C.      Southern Arizona VA Health Care System (FOIA Request No. 21-06346-F)

       53.     By letter, dated June 8, 2021, the Southern Arizona VA Health Care System

acknowledged that it had received AFPF’s FOIA request and assigned it tracking number 21-

06346-F. See Exhibit 19.




                                               15
             Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 16 of 26




       54.     The Southern Arizona VA Health Care System indicated that AFPF’s FOIA request

had been assigned to the “complex” processing queue. Id.

       55.     In the email accompanying its acknowledgment letter, the Southern Arizona VA

Health Care System indicated that it had granted AFPF’s request for treatment as a representative

of the news media for fee purposes, but it failed to issue any determination on AFPF’s request for

a public interest fee waiver. See Exhibit 20.

       56.     To date, the Southern Arizona VA Health Care System has failed to provide any

further substantive update on the processing of AFPF’s FOIA request, and it has not issued a final

determination or produced any responsive records.

       57.     The VA has flagged AFPF’s FOIA request for “Substantial Interest” sensitive

review. This is likely to lead to politicized review of any response or production of records, and

it will result in delayed processing of AFPF’s FOIA request.

       D.      C.W. Bill Young VA Medical Center (FOIA Request No. 21-06280-F)

       58.     By letter, dated June 1, 2021, the C.W. Bill Young VA Medical Center, by and

through the Bay Pines VA Healthcare System, acknowledged that it had received AFPF’s FOIA

request on May 28, 2021 and assigned it tracking number 21-06280-F. See Exhibit 21.

       59.     The Bay Pines VA Healthcare System indicated that AFPF’s FOIA request had

been assigned to the “complex” processing queue. Id.

       60.     The Bay Pines VA Healthcare System failed to issue any determination on AFPF’s

fee-related requests.

       61.     To date, the Bay Pines VA Healthcare System has failed to provide any further

substantive update on the processing of AFPF’s FOIA request, and it has not issued a final

determination or produced any responsive records.




                                                16
             Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 17 of 26




       62.     The VA has flagged AFPF’s FOIA request for “Substantial Interest” sensitive

review. This is likely to lead to politicized review of any response or production of records, and

it will result in delayed processing of AFPF’s FOIA request.

       E.      Miami VA Health Care System (FOIA Request No. 21-06276-F)

       63.     By letter, dated May 28, 2021, the Miami VA Health Care System, by and through

the Miami VA Medical Center, acknowledged that it had received AFPF’s FOIA request and

assigned it tracking number 21-06276-F. See Exhibit 22.

       64.     The Miami VA Medical Center indicated that AFPF’s FOIA request had been

assigned to the “complex” processing queue. Id.

       65.     The Miami VA Medical Center failed to issue any determination on AFPF’s fee-

related requests.

       66.     To date, the Miami VA Medical Center has failed to provide any further substantive

update on the processing of AFPF’s FOIA request, and it has not issued a final determination or

produced any responsive records.

       67.     The VA has flagged AFPF’s FOIA request for “Substantial Interest” sensitive

review. This is likely to lead to politicized review of any response or production of records, and

it will result in delayed processing of AFPF’s FOIA request.

       F.      North Florida/South Georgia Veterans Health System
               (FOIA Request No. 21-06322-F)

       68.     By letter, dated June 1, 2021, the North Florida/South Georgia Veterans Health

System, by and through the Malcom Randall VA Medical Center, acknowledged that it had

received AFPF’s FOIA request and assigned it tracking number 21-06322-F. See Exhibit 23.

       69.     The Malcom Randall VA Medical Center indicated that AFPF’s FOIA request had

been assigned to the “complex” processing queue. Id.



                                               17
             Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 18 of 26




       70.     The Malcom Randall VA Medical Center failed to issue any determination on

AFPF’s fee-related requests.

       71.     To date, the Malcom Randall VA Medical Center has failed to provide any further

substantive update on the processing of AFPF’s FOIA request, and it has not issued a final

determination or produced any responsive records.

       72.     The VA has flagged AFPF’s FOIA request for “Substantial Interest” sensitive

review. This is likely to lead to politicized review of any response or production of records, and

it will result in delayed processing of AFPF’s FOIA request.

       G.      Orlando VA Medical Center

       73.     Although the Orlando VA Medical Center received a copy of AFPF’s May 28, 2021

FOIA request, it has not acknowledged receipt of the request, provided a tracking number, or

otherwise responded to AFPF’s inquires. See Exhibit 24.

       74.     On July 14, 2021, AFPF attempted to contact a responsible official at the Orlando

VA Medical Center to obtain tracking details and an update on the status of AFPF’s FOIA request,

but it was unable to do so. See Exhibit 25.

       75.     The Orlando VA Medical Center has not issued a final determination on or

produced any records responsive to AFPF’s FOIA request.

       76.     The VA has flagged AFPF’s FOIA request for “Substantial Interest” sensitive

review. This is likely to lead to politicized review of any response or production of records, and

it will result in delayed processing of AFPF’s FOIA request.




                                               18
              Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 19 of 26




       H.       James A. Haley Veterans Hospital (FOIA Request No. 21-06343-F)

       77.      By letter, dated June 1, 2021, the James A. Haley Veterans Hospital acknowledged

that it had received AFPF’s FOIA request and assigned it tracking number 21-06343-F. See

Exhibit 26.

       78.      The James A. Haley Veterans Hospital indicated that AFPF’s FOIA request had

been assigned to the “complex” processing queue. Id.

       79.      The James A. Haley Veterans Hospital explained that it had tasked a search for

responsive records to its “DAAS office.” Id.

       80.      Upon information and belief, “DAAS” refers to “Data-As-A-Service.”

       81.      The James A. Haley Veterans Hospital failed to issue any determination on AFPF’s

fee-related requests.

       82.      To date, the James A. Haley Veterans Hospital has failed to provide any further

substantive update on the processing of AFPF’s FOIA request, and it has not issued a final

determination or produced any responsive records.

       83.      The VA has flagged AFPF’s FOIA request for “Substantial Interest” sensitive

review. This is likely to lead to politicized review of any response or production of records, and

it will result in delayed processing of AFPF’s FOIA request.

       I.       West Palm Beach VA Medical Center

       84.      Although the West Palm Beach VA Medical Center received a copy of AFPF’s

May 28, 2021 FOIA request, it has not acknowledged receipt of the request, provided a tracking

number, or otherwise responded to AFPF’s inquires. See Exhibit 27.




                                               19
             Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 20 of 26




       85.     On July 14, 2021, AFPF attempted to contact a responsible official at the West

Palm Beach VA Medical Center to obtain tracking details and an update on the status of AFPF’s

FOIA request, but it was unable to do so. See Exhibit 28.

       86.     The West Palm Beach VA Medical Center has not issued a final determination on

or produced any records responsive to AFPF’s FOIA request.

       87.     The VA has flagged AFPF’s FOIA request for “Substantial Interest” sensitive

review. This is likely to lead to politicized review of any response or production of records, and

it will result in delayed processing of AFPF’s FOIA request.

       J.      VA Montana Health Care System (FOIA Request No. 21-06305-F)

       88.     By letter, dated June 28, 2021, the VA Montana Health Care System provided

AFPF with a notice of the agency’s extension of its response deadline.           See Exhibit 29.

Specifically, the VA Montana Health Care System indicated that it “anticipate[d] providing

[AFPF] with a response within the next ten (10) business days,” that is, by July 13, 2021.

       89.     The VA Montana Health Care System did not provide a justification for the “delay”

in its processing of AFPF’s FOIA request.

       90.     The VA Montana Health Care System never issued a formal acknowledgment

letter. Although the agency’s extension notice provided AFPF with a tracking number, see Ex. 29,

the VA Montana Health Care System has not otherwise informed AFPF whether its FOIA request

has been assigned to a particular processing queue. Id.

       91.     The VA Montana Health Care System failed to issue any determination on AFPF’s

fee-related requests.




                                               20
             Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 21 of 26




       92.     To date, the VA Montana Health Care System has failed to provide any further

substantive update on the processing of AFPF’s FOIA request, and it has not issued a final

determination or produced any responsive records.

       93.     The VA has flagged AFPF’s FOIA request for “Substantial Interest” sensitive

review. This is likely to lead to politicized review of any response or production of records, and

it will result in delayed processing of AFPF’s FOIA request.

       K.      Beckley VA Medical Center

       94.     Although the Beckley VA Medical Center received a copy of AFPF’s May 28, 2021

FOIA request, it has not acknowledged receipt of the request, provided a tracking number, or

otherwise responded to AFPF’s inquires. See Exhibit 30.

       95.     On July 14, 2021, AFPF attempted to contact a responsible official at the Beckley

VA Medical Center to obtain tracking details and an update on the status of AFPF’s FOIA request,

but it was unable to do so. See Exhibit 31. After AFPF’s email bounced as undeliverable, see

Exhibit 32, counsel for AFPF attempted to reach the Beckley VA Medical Center by telephone.

Despite leaving a message with the responsible FOIA official, Jennifer Treadway, AFPF received

no response.

       96.     The Beckley VA Medical Center has not issued a final determination on or

produced any records responsive to AFPF’s FOIA request.

       97.     The VA has flagged AFPF’s FOIA request for “Substantial Interest” sensitive

review. This is likely to lead to politicized review of any response or production of records, and

it will result in delayed processing of AFPF’s FOIA request.




                                               21
              Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 22 of 26




       L.       Hershel Williams VA Medical Center

       98.      Although the Hershel Williams VA Medical Center received a copy of AFPF’s May

28, 2021 FOIA request, it has not acknowledged receipt of the request, provided a tracking number,

or otherwise responded to AFPF’s inquires. See Exhibit 33.

       99.      On July 14, 2021, AFPF attempted to contact a responsible official at the Hershel

Williams VA Medical Center to obtain tracking details and an update on the status of AFPF’s

FOIA request, but it was unable to do so. See Exhibit 34.

       100.     The Hershel Williams VA Medical Center has not issued a final determination on

or produced any records responsive to AFPF’s FOIA request.

       101.     The VA has flagged AFPF’s FOIA request for “Substantial Interest” sensitive

review. This is likely to lead to politicized review of any response or production of records, and

it will result in delayed processing of AFPF’s FOIA request.

       M.       Louis A. Johnson VA Medical Center (FOIA Request No. 21-06281-F)

       102.     By letter, dated May 28, 2021, the Louis A. Johnson VA Medical Center

acknowledged that it had received AFPF’s FOIA request and assigned it tracking number 21-

06281-F. See Exhibit 35.

       103.     The Louis A. Johnson VA Medical Center indicated that AFPF’s FOIA request had

been assigned to the “complex” processing queue. Id.

       104.     The Louis A. Johnson VA Medical Center granted AFPF’s request for a public

interest fee waiver, but it did not address AFPF’s fee category request. See id.

       105.     To date, the Louis A. Johnson VA Medical Center has failed to provide any further

substantive update on the processing of AFPF’s FOIA request, and it has not issued a final

determination or produced any responsive records.




                                                22
              Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 23 of 26




       106.     The VA has flagged AFPF’s FOIA request for “Substantial Interest” sensitive

review. This is likely to lead to politicized review of any response or production of records, and

it will result in delayed processing of AFPF’s FOIA request.

       N.       Martinsburg VA Medical Center (FOIA Request No. 21-06331-F)

       107.     By letter, dated June 1, 2021, the Martinsburg VA Medical Center acknowledged

that it had received AFPF’s FOIA request and assigned it tracking number 21-06331-F. See

Exhibit 36.

       108.     The Martinsburg VA Medical Center indicated that AFPF’s FOIA request had been

assigned to the “complex” processing queue. Id.

       109.     The Martinsburg VA Medical Center failed to issue any determination on AFPF’s

fee-related requests.

       110.     Although the Martinsburg VA Medical Center received a copy of AFPF’s May 28,

2021 FOIA request, it has not acknowledged receipt of the request, provided a tracking number,

or otherwise responded to AFPF’s inquires. See Exhibit 36.

       111.     To date, the Martinsburg VA Medical Center has failed to provide any further

substantive update on the processing of AFPF’s FOIA request, and it has not issued a final

determination or produced any responsive records.

       112.     The VA has flagged AFPF’s FOIA request for “Substantial Interest” sensitive

review. This is likely to lead to politicized review of any response or production of records, and

it will result in delayed processing of AFPF’s FOIA request.

                                           COUNT I
            Violation of the FOIA: Failure to Comply with Statutory Requirements

       113.     AFPF repeats all of the above paragraphs.




                                               23
              Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 24 of 26




       114.     The FOIA requires an agency to accept and process any request for access to agency

records that (a) “reasonably describes such records” and (b) “is made in accordance with published

rules stating the time, place, fees, . . . and procedures to be followed[.]” 5 U.S.C. § 552(a)(3)(A).

       115.     The FOIA also requires an agency to respond to valid requests within twenty (20)

business days or, in “unusual circumstances,” within thirty (30) business days. Id. § 552(a)(6)(A)–

(B). If an agency requires additional time to process a request, the FOIA mandates that it provide

the requester with “an opportunity to arrange . . . an alternative time frame for processing the

request[.]” Id. § 552(a)(6)(B)(ii).

       116.     The FOIA requests at issue in this case seek access to agency records maintained

by the VA, by and through its various component offices and medical facilities. Those FOIA

requests reasonably describe the records sought and otherwise comply with the FOIA and

applicable regulations.

       117.     The VA has failed to issue final determinations on or promptly produce agency

records responsive to the FOIA requests at issue within the applicable time limits.

       118.     The VA also has failed to comply with the FOIA in that it never “arrange[d] . . .

alternative time frame[s]” for responding to AFPF’s requests, never provided estimated dates of

completion, and never actively invited AFPF to negotiate “alternative” response deadlines. With

limited exception, the VA never sought clarification on the scope of AFPF’s FOIA requests.

       119.     AFPF has exhausted its administrative remedies under 5 U.S.C. § 552(a)(6)(C).

       120.     The VA has improperly subjected AFPF’s FOIA requests to politicized FOIA

review policy by flagging the requests as implicating a “Substantial Interest.” This has and will

impermissibly delay responses to AFPF’s FOIA requests and any planned production of

responsive agency records in contravention of the FOIA.




                                                 24
              Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 25 of 26




       121.     AFPF is likely to have future FOIA requests subject to the same improper treatment

in the future, given its active engagement in investigating the subject-matter topics implicated in

the instant FOIA request. Because AFPF qualifies as a representative of the news media, the VA

is also likely to subject AFPF’s FOIA requests to “Substantial Interest” review on that basis alone.

       122.     The “Substantial Interest” review process is likely to impair AFPF’s lawful access

to records now and in the future.

                                      RELIEF REQUESTED

       WHEREFORE, Plaintiff AFPF respectfully requests and prays that this Court:

       a.       Order Defendant VA to process AFPF’s FOIA requests and issue final

                determinations within twenty (20) business days of the date of the Order;

       b.       Order Defendant VA to produce all agency records responsive to AFPF’s FOIA

                requests promptly upon issuing the aforementioned final determinations;

       c.       Enjoin Defendant VA from subjecting AFPF’s FOIA requests to centralized

                political review and/or approval as part of its “Substantial Interest” FOIA process;

       d.       Maintain jurisdiction over this case until Defendant VA complies with the Order

                and, if applicable, adequately justifies its treatment of all responsive records;

       e.       Award AFPF its costs and reasonable attorney fees incurred in this action pursuant

                to 5 U.S.C. § 552(a)(4)(E); and

       f.       Grant such other relief as the Court may deem just and proper.


//

//

//

//


                                                  25
           Case 1:21-cv-01954 Document 1 Filed 07/20/21 Page 26 of 26




Dated: July 20, 2021                 Respectfully submitted,

                                     /s/ Ryan P. Mulvey
                                     Ryan P. Mulvey
                                     D.C. Bar No. 1024362
                                     Eric R. Bolinder
                                     D.C. Bar No. 1028335

                                     AMERICANS FOR PROSPERITY FOUNDATION
                                     1310 North Courthouse Road, Suite 700
                                     Arlington, VA 22201
                                     Telephone: (571) 444-2841
                                     rmulvey@afphq.org
                                     ebolinder@afphq.org

                                     Counsel for Plaintiff




                                       26
